DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 4, the claim recites a method for executing a neural network that comprises an analog element being a continuous time circuit. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “receiving in the analog element a plurality of weighted input signals; summing the weighted input signals; and passing the sum of the weighted input signals through an analog delay element to produce a delayed sum”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to the measuring parameters of the neural network), but only refers to obtaining the data, and processing them in order to executing a neural network.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
For instance, the courts have found a mathematical procedure for converting one form of numerical representation to another as abstract in Benson (Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972)). In Grams, the court found an algorithm for calculating parameters indicating an abnormal condition as abstract (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). In Alice, the court found a mathematical formula for hedging as abstract (Alice Corp. Pty. Ltd. v. CLS Bank Int’, 573 U.S. __, 134 S. Ct. 2347, 110U.S.P.Q.2d 1976 (2014)).
Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Claims that include hardware such as e.g., sensors can still amount to insignificant extra-solution activity that is routine and conventional in the field, and generically recited computer components that would be routine in any computer implementation of the described claims. Therefore, under the Alice Corp. v. CLS Bank, 134 S. Ct, 2347, 2354 (2014) analysis, the claims are not statutory, because they do not amount to significantly more than the judicial exception of an abstract idea
Regarding dependent claims 5-7, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.

Allowable Subject Matter
Claims 1-3 and 8-9 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal; a buffer configured to receive a sum of the elements of the input signal as weighted by the plurality of resistors and produce the weighted sum as an output; an all-pass filter configured to receive the output of the buffer and to produce a delayed copy of the output of the buffer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 2 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal; a buffer configured to receive a sum of the elements of the input signal as weighted by the plurality of resistors and produce the weighted sum as an output; a finite gain integrator configured to receive the output of the buffer and to produce a delayed copy of the output of the buffer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal and providing an overall weighted input signal;  14PA1408USa current source having a first end connected to a ground and a second end; a plurality of transistors, each transistor having a gate, a source and a drain; a first one of the plurality of transistors having its source connected to the power supply and its gate and drain connected to the second end of the current source; a second one of the plurality of transistors having its source connected to the power supply and its gate connected to the gate of the first transistor; a third one of the plurality of transistors having its gate connected to the plurality of resistors and its drain connected to the drain of the second transistor; a fourth one of the plurality of transistors having its gate connected to the source of the third transistor and its source connected to the drain of the second transistor; a fifth one of the plurality of transistors having its drain connected to the source of the third transistor and its source connected to the ground; a sixth one of the plurality of transistors having its gate and its drain connected to the ground, and its source connected to the drain of the fourth transistor; a capacitor having a first end and a second end, the first end connected to the drain of the fourth transistor, the gate of the fifth transistor, and the source of the sixth transistor;  15PA1408USa resistor having a first end and a second end, the first end connected to the drain of the third transistor and the source of the fourth transistor, and the second end connected to a common voltage; and an output port connected to the source of the fourth transistor and providing as an output a copy of the overall weighted input signal.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3 and 9 depend from claim 2 or 8 so they are allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
DEISHER et al. (US Patent Appl. Pub. No. 2018/0121796 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895